Citation Nr: 9919908	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-51 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left thumb disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant retired from active military service in August 
1993 with more than 21 years of active duty.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
was remanded in December 1998 to clarify an ambiguous 
statement of the case.  The RO was requested to furnish the 
appellant and his representative a supplemental statement of 
the case that cleared up the ambiguity as to whether service 
connection had been granted for a left thumb disorder.  
Although a copy of that requested supplemental statement of 
the case is not found in the claims file, the Board notes 
that it was in the claims file as late as July 1999 because a 
July 1999 written brief presentation by the appellant's 
representative at the National Office in Washington, D.C., 
makes reference to a supplemental statement of the case 
issued on February 2, 1999.  Therefore, the Board will not 
delay rendering a decision at this time to obtain another 
copy of the February 1999 supplemental statement of the case.  


FINDING OF FACT

There is no competent evidence of a nexus between the 
appellant's current left thumb disability and inservice 
disease or injury.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a left thumb disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that service connection should be 
granted for his left thumb disability because the symptoms 
began in service.  He stated at a March 1997 RO hearing that 
he experienced stiffness in his left thumb during his period 
of military service as a result of constantly having to use 
the thumb (he is left-handed) when writing and typing on a 
computer.  He also reported at that hearing that a private 
physician had recently told him he had arthritis in the left 
thumb, and he indicated he would submit a copy of the 
physician's findings for inclusion in the claims file.  To 
date, the appellant has not furnished that report.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a left thumb disorder.  The first element 
required to show a well-grounded claim is met because the 
medical evidence shows that left thumb tendonitis was 
diagnosed in September 1995 and neurological deficit was 
diagnosed in the left thumb at an April 1996 VA medical 
examination.  The Board also finds that the second element of 
Caluza has been satisfied because the appellant testified at 
his March 1997 RO hearing that he experienced stiffness in 
his left thumb in service from writing and using a computer 
to prepare lesson plans, and that the left thumb was treated 
at that time with Naprosyn, a brace, and cortisone.  

However, the third element of Caluza is not met because the 
appellant fails to show the required nexus between current 
left thumb disability and any injury or disease in service.  
There is no medical evidence establishing a link of the 
appellant's left thumb disability to his active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his left thumb problems, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding an etiological relationship of his left thumb 
disability to service.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that demonstrates that his claim for service 
connection for a left thumb disorder is plausible or 
otherwise well grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in July 
1996.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a left thumb 
disorder on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The claim for service connection for a left thumb disorder is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

